Citation Nr: 1608206	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder other than a systolic murmur, to include coronary artery disease (CAD) and hypertension, as secondary to service-connected systolic murmur.

2.  Entitlement to an initial compensable evaluation for a systolic heart murmur.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this matter is currently held by the RO in Roanoke, Virginia, where the Veteran resides. 

In November 2013, the Board denied the claim for service connection for a heart disorder other than a systolic murmur, to include CAD and hypertension and as secondary to service-connected systolic murmur.  The issue of entitlement to an initial compensable evaluation for a systolic heart murmur was remanded for the issuance of a Statement of the Case (SOC).  The Veteran appealed the denial of service connection for a heart disorder, and in a May 2014 order, the Court of Appeals for Veterans Claims (Court) remanded the matter back to the Board pursuant to a May 2014 Joint Motion for Remand (Joint Motion).  The Joint Motion vacated the Board's November 2013 denial of service connection for a heart disorder and directed the Board to obtain a new VA examination, as the most recent January 2011 VA examination did not address the issue of whether the Veteran's hypertension was related to his military service.  This issue was then remanded by the Board in January 2015 for the scheduling of a VA examination.  In July 2015, it was remanded by the Board again to obtain a supplemental medical opinion.  Regarding the issue of entitlement to an initial compensable evaluation for a systolic heart murmur, the RO issued an SOC in March 2015 continuing the denial of a compensable evaluation.  The Veteran perfected his appeal by filing a substantive appeal in March 2015.  The matters are now again before the Board for further appellate review. 

A claim for increased evaluation includes a claim for TDIU, where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, in his March 2015 substantive appeal (VA Form 9), the Veteran contended that he had to quit his job due to his heart symptoms.  As a claim for a compensable evaluation for the Veteran's systolic heart murmur is on appeal, a TDIU claim has therefore been inferred as part and parcel of the ongoing appeal for an increased evaluation.

The Veteran testified at a February 2010 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issue of entitlement to an initial compensable evaluation for a systolic heart murmur is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A heart disorder other than a systolic murmur, diagnosed as CAD and hypertension, was not manifested within one year from the Veteran's discharge from service, is not the result of a disease or injury in service, and is not caused or aggravated by a service-connected disability.





CONCLUSION OF LAW

A heart disorder other than a systolic murmur, currently diagnosed as CAD and hypertension, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A March 2007 letter, which was provided to the Veteran prior to the initial adjudication of his claim in June 2007, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating their claims, as well as regulations pertinent to the establishment of an effective date and of the disability rating if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that the Veteran has not received notice with respect to his claim for service connection on a secondary basis.  However, he has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Veteran has not alleged that the lack of notice in this case has had any impact on the essential fairness of the case.  In addition, the record contains evidence of actual knowledge on the part of the Veteran concerning the claim for secondary service connection.  The Veteran contends that his CAD and hypertension were caused by the service-connected systolic murmur first observed on the February 1971 military separation examination.  He has therefore demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of such notification did not result in prejudice to the Veteran.  Further, the Veteran is represented by a national service organization, which would have actual knowledge of the information necessary to substantiate the Veteran's claim.  It is appropriate to assume that the Veteran's representative included information concerning the elements of the claim in its guidance to the Veteran.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained the Veteran's service treatment records and VA treatment records, and the Veteran submitted private treatment records from Family Healthcare Associates of Southwestern Virginia, Stone Mountain Health Services William A. Davis Clinic, and Dr. D.B.  He was also provided an opportunity to set forth his contentions during the February 2010 hearing before the undersigned Veterans Law Judge.  The Veteran has not identified any pertinent evidence that remains outstanding.

In May 2010, the Board remanded the Veteran's claim to obtain additional VA treatment records and to schedule a VA examination.  Subsequent to the May 2010 Board remand, additional VA treatment records were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in July 2010.  In January 2011, the Board again remanded the case for another VA examination and medical opinion considering whether the Veteran's heart disorder, other than systolic murmur, was secondary to his service-connected systolic heart murmur.  After the January 2011 Board remand the Veteran was afforded a VA medical examination in January 2011.  The Veteran's representative contended that the January 2011 VA medical examination was inadequate as the examination report, which was prepared by a nurse practitioner, was not signed by a physician.  However, the Board is entitled to presume the competency of a VA medical examiner, including nurse practitioners.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  There is no requirement that a medical professional be a physician, and the evidence does not support that the nurse practitioner who performed the January 2011 examination was not qualified.  This argument is not sufficient to warrant an examination inadequate.

Subsequent to May 2014 Joint Motion, the Veteran's claim was remanded in January 2015 for a new VA examination which addressed whether the Veteran's hypertension was caused or chronically worsened by his service-connected heart murmur.  A VA examination was conducted in February 2015.  As the examiner did not address whether the Veteran had a heart disorder that was aggravated by his service-connected heart murmur, the matter was remanded in July 2015 for a supplemental opinion, which was completed in October 2015.  These opinions are  collectively sufficient to address the issue of secondary service connection, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history.  

Therefore, based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2010, January 2011, January 2015, and July 2015 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran contends that service connection is warranted for a heart disorder other than a systolic murmur as it was incurred due to active military service.  In the alternative, he contends that the heart disorder is secondary to his service-connected systolic murmur.  The Veteran testified during the February 2010 Board hearing that he was physically normal before entering into active duty, but stress associated with his military service (stemming from his official duties and family life) was the cause of his current heart problems. 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); see also 38 C.F.R. § 3.310(b).

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term chronic disease in 38 C.F.R. § 3.309(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ). 

Additionally, for a veteran who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The Veteran seeks entitlement to service connection for a heart disorder, including CAD and hypertension.  He contends that his current heart disorder is related to his active service, and alternatively contends that he has a heart disorder which is attributable to his service-connected systolic heart murmur.  

Looking first at whether the Veteran has a heart disorder that is related to service, 
the Veteran's service treatment records are negative for treatment or complaints related to CAD or hypertension, a systolic murmur was noted upon  examination at separation in February 1971.  The Veteran testified at his Board hearing in February 2010 that he was under significant pressure in the context of his official service duties and due to marriage troubles and as well as his newborn child requiring surgery.  The Veteran also testified that he was under orders twice to serve in Vietnam, though he was never actually deployed.  The Veteran is competent to report injuries during service, and based on his statements along with the finding of an abnormal heart and systolic murmur at separation, an in-service injury is established. 

Private treatment records show that in November 2005, the Veteran was diagnosed with malignant hypertension with blood pressures measured at 212/126 and 210/130.  The heart rate and rhythm were regular.  In December 2005, January 2006, and March 2006 the Veteran was diagnosed with benign hypertension.  Treatment notes dated from November 2005 to February 2007 reveal a diagnosis of hypertension.  However the treatment records also note that the Veteran's heart rate and rhythm were normal, that the heart sounds were normal S1S2, and that there were no murmurs.  In April 2007 the Veteran reported an irregular heart rate since February 1971.

The Veteran's private physician, Dr. D.B., provided a March 2008 letter in support of the claim, stating that the Veteran had high blood pressure for over twenty years and "[b]ecause his high blood pressure began when he was a young man, his high blood pressure possibly could be related to the stress that he was under while in the military service as an initiating factor."   

In July 2010, a VA examiner determined that the Veteran's hypertension was not caused by or the result  of active duty service.  After examining the Veteran and reviewing the complete claims file, the examiner diagnosed the Veteran with refractory hypertension.  The examiner reasoned that the Veteran's service records were completely negative for any evidence of increased blood pressure and the Veteran himself dated the onset of his disability to 1988, almost 20 years after his military separation, and the documentation of elevated blood pressures occurred greater than one year after separation from service.  

Also, in January 2011, the Veteran was afforded another VA examination.  After examination the Veteran was diagnosed with CAD status post stent placement.  The examiner opined that the Veteran's ischemic/coronary artery disease was not caused by or a result of, or worsened by the Veteran's service connected heart murmur or otherwise related to service.  The rationale provided indicated that there were numerous risk factors for coronary artery disease and the Veteran had multiple risk factors (including hypertension, diabetes, high cholesterol, and his gender), and service records did not document any heart abnormalities other than a systolic murmur.  There was no documentation in the literature reviewed, that valvular heart disease causes, or aggravates coronary artery disease.   

Despite the diagnosis of a heart disorder and the presence of an in-service injury, the evidence of record does not establish a nexus between the Veteran's current heart disorder and the in-service injury.  As noted above, hypertension and/or CAD was not diagnosed during active duty.  The Veteran's blood pressure was normal during the February 1971 separation examination and while a systolic murmur was observed at that time, it was the only cardiac abnormality recorded on the examination report.  The Veteran also specifically denied a history of high blood pressure, pain or pressure in the chest, or palpitation or pounding of the heart on the February 1971 report of medical history.  Thus, service records do not document any indications of chronic CAD or hypertension during active duty.

There is also no medical evidence of hypertension within a year from the Veteran's discharge from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  The Veteran has reported the onset of hypertension in the late 1980s, which is more than 15 years after separation from active duty.  The claims file also does not contain any post-service medical evidence documenting hypertension until November 2005, though the Veteran stated in April 2008 that his early medical records were lost due to an office fire.  In any event, it is clear that the Veteran was not diagnosed or treated for hypertension until more than a decade after his separation from service.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's hypertension was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that while the Veteran's private physician, Dr. D.B., provided a March 2008 letter in support of the claim, the Board finds that this statement is of very little probative value as it is speculative in nature.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  This statement is, at best, equivocal.  There is a long line of cases where the Court has rejected medical opinions as being too speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (held that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship; Morris v. West, 13 Vet. App. 94, 97 (1999) (held that a diagnosis stating that the veteran appellant was "possibly" suffering from schizophrenia was also deemed to be too speculative).

In contrast, the July 2010 VA examiner determined that the Veteran's hypertension was not caused by or the result  of active duty service.  Also, in January 2011, another VA examiner opined that the Veteran's CAD was not due to active service.  The medical opinions issued by the VA examiners were based on an accurate history of the Veteran's CAD and hypertension and were supported by specific evidence from the claims file.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board acknowledges the Veteran's lay statements relating his CAD and hypertension to service.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428  (2011).  However, the specific issue in this case, whether the Veteran has a heart disorder due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran is competent to report observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

Additionally, while service connection is possible for hypertension as a chronic disease under 38 C.F.R. § 3.303(b)  with a showing of a continuity of symptomatology, the Veteran has not reported a history of continuing symptoms since service.  The Veteran testified at his Board hearing in February 2010 that he first noticed the onset of symptoms of hypertension in the late 1980s when he "was feeling bad" and a doctor at his place of employment diagnosed him with hypertension.  He has not reported experiencing symptoms associated with hypertension or any other heart condition in the years between active duty service and his initial diagnosis of the condition.  Thus, service connection under 38 C.F.R. § 3.303(b)  is not warranted. 

Accordingly, as the competent evidence of record is against a nexus between the Veteran's CAD, hypertension, and active duty service; the Board concludes that the preponderance of the evidence is against the claim for service connection on a direct basis. 

Turning now to the issue of secondary service connection, the Veteran contends that his current CAD and hypertension were caused or aggravated by his service-connected systolic murmur.  In this case, however, the competent evidence of record does not establish a link between a heart disorder, including CAD and hypertension and the Veteran's service-connected systolic murmur.  

The January 2011 VA examiner provided an opinion that the Veteran's CAD was not caused or aggravated by his service-connected systolic murmur.  The examiner indicated that the Veteran manifested many independent risk factors for CAD and there was no documentation in the medical literature that valvular heart disease causes or aggravates CAD.  

A February 2015 VA examiner found that the Veteran's CAD and hypertension were less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that the Veteran's systolic murmur was physiologic in nature, based on the examination in the military that found him to be able to function without reservation.  The Veteran also had echocardiogram findings relating to heart function, including normal ejection fraction and trace mitral and tricuspid regurgitation which has not affected heart function.  The examiner found no evidence of a functional systolic murmur as the cause of CAD or hypertension in the medical literature.  

In October 2015, a VA examiner provided a supplemental opinion, where he opined that it was less likely than not that the Veteran's heart disorder, including CAD and hypertension, was aggravated by his service-connected heart murmur.  The examiner indicated that the most recent evidence reflecting the Veteran's heart function, a July 2012 echocardiogram, was pertinent to answering the medical opinion because heart disease, whatever its cause, was progressive over time and more recent heart structure and function data would reflect worse disease today than in the past.  Meaning that the Veteran's heart disorders, including CAD and hypertension, and whether they were aggravated by the Veteran's heart murmur, could be best determined by first looking at the severity of his current condition, and if his heart murmur does not affect his CAD or hypertension status, then it follows that his heart murmur would not have affected his CAD or hypertension in their earlier, less severe states.  The examiner summarized the findings, which indicated normal left ventricular size, thickness, and function; left atrium mildly dilated; right ventricle normal in size and function, and normal RV systolic pressure; moderate aortic sclerosis, with no significant valvular aortic stenosis, normal size aortic root; trace mitral regurgitation; and mild tricuspid regurgitation.  

The examiner determined that based on the findings on the July 2012 echocardiogram, the Veteran's systolic murmur was the result of aortic sclerosis.  The examiner cited to the on-line medical reference Up-to-Date, which indicated that aortic sclerosis is defined as "an asymptomatic condition that is generally detected either as a systolic ejection murmur on physical examination or as an incidental finding on echocardiography.  Aortic sclerosis, in the absence of stenosis, may be associated with a midsystolic ejection murmur...if cardiac symptoms are present, echocardiography should be performed to evaluate the severity of valve disease and determine whether progression to aortic stenosis or other cardiac abnormalities are present."  The examiner then indicated that since aortic sclerosis  was noted as asymptomatic, detected as a systolic ejection murmur, and in the Veteran's case, without stenosis of the valve, his condition was incidental in nature and of no physiologic consequence.  Therefore, the examiner stated that because the Veteran's most recent heart disorder data did not reflect a negative relationship between his service-connected systolic murmur and CAD and hypertension, it would stand to reason that previous heart disorder data would not reflect an increase, but even less of a relationship than the more recent data; therefore it was less likely than not that the Veteran's heart disorder, including CAD and hypertension, was ever at any time aggravated by his service-connected heart murmur.  

The Board finds that the aggregate of the VA medical opinions to be competent, probative medical evidence showing that the Veteran's heart disorder, including CAD and hypertension, is not proximately due to or aggravated by his service-connected systolic heart murmur.  They were based on a thorough review of the Veteran's records and were supported by adequate rationales consistent with the other medical evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 299-301.   There are no opinions to the contrary, and none of the Veteran's treating VA or private physicians has linked his claimed heart disorders to the service-connected systolic murmur.  

While the Board acknowledges the Veteran's statements that his heart disorder is related to his service-connected systolic murmur, as noted above, the Veteran is competent to report observable symptoms but is not competent to provide an etiological opinion regarding whether his heart disorder is related to his service-connected systolic murmur.  See Jandreau, 429 F.3d at 1377.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's disability was years after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's CAD and hypertension are related to active duty service or service-connected systolic murmur.  The weight of the evidence is therefore against a nexus between the Veteran's heart disorder, including CAD and hypertension and active duty service or a service-connected condition.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a heart disorder other than a systolic murmur, to include CAD and hypertension, including as secondary to service-connected systolic murmur is denied.


REMAND

Regarding the Veteran's claim for an initial compensable evaluation for a systolic heart murmur, a review of the record indicates that the Veteran continues to undergo VA treatment for his heart disability. In addition, the March 2015 Statement of the Case (SOC) indicates that additional treatment records from September 2010 to February 2015 were reviewed, but there are only records up to 2011 in the claims file.  On remand, all updated VA treatment records, beginning from September 2010, should be obtained and associated with the claims file.  

As discussed above, a claim for TDIU is inferred as part and parcel of the claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consideration of entitlement to TDIU is dependent upon the impact of all service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claim for a compensable evaluation for a systolic heart murmur.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  On remand, the Veteran should be provided with notice concerning how to substantiate a claim for TDIU, and asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice regarding a claim for TDIU as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, including a request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain any updated VA treatment records from the Mountain Home VA Medical Center, and the Ashville VA Medical Center, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since September 2010.

3.  After completion of the above requested development, and any other development deemed necessary, including the scheduling of a new VA examination if deemed appropriate, readjudicate the claims on appeal with consideration of all evidence received.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


